Title: To Benjamin Franklin from Charles Thomson, 13 August 1784
From: Thomson, Charles
To: Franklin, Benjamin



My dear friend,
Philadelphia August 13. 1784

The renewal of our ancient correspondence and the receipt of your letters excited those sensations, which real friends feel

on meeting unexpectedly after a long separation. As Mr Jefferson, who I hope is by this time safe arrived will explain matters to you and make you fully acquainted with the state of our affairs I shall no longer conceal from you the circumstance of the Omission of the signature of the letter of the 5 Jany last, which procured me the favour of hearing from you. The letter was to have been signed by the President. As the vessel was on the point of sailing and the captain only waiting for the dispatch, I copied the letter in Congress and delivered it to the President, who sealed it in a hurry without putting his Name to it. So that my letters to you are all private, and this will explain why they generally contain “nothing of public Affairs.” I am sensible you must, for a considerable time past, have been greatly at a loss for want of official communications. And though I often wished to give you some yet I forbore, for reasons, which if ever I am so happy as to have a personal interview I can assign and which I am persuaded you will deem satisfactory. But this Inconvenience will be obviated, if Mr Jay who with his family is arrived at New York and who as I mentioned to you in a former letter, is appointed Secretary for foreign affairs, accepts that Office, as I hope he will: Though I must confess my hope is founded more on my wishes than on any solid reason. I have written and informed him of his appointment & urged his acceptance, but have not yet received his Answer.
Col Harmar who arrived with the Marquis de la Fayette after a fine passage of 35 days delivered me on the eighth your letter of the 14 June with a copy of that of the 13 May, the original of which I had received before, announcing the exchange of the ratifications of the definitive treaty of peace: On this happy completion of our hazardous enterprize I most sincerely congratulate you. It is an event, which I have devoutly wished and yet I cannot but say, the prospect of it has often excited many uneasy apprehensions. From the first appeal to arms, through the whole contest, I never had a doubt of the issue; but I was afraid it would come upon us before we had acquired national

principles habits and sentiments, which would enable us to improve it to advantage and to act becoming our station and dignity. I need not mention to you who know so well the peculiar circumstances of America at the commencement of this revolution. The several colonies were distinct and separate governments, each jealous of another and kept apart by local interests and prejudices. Being wholly dependent on Great Britain they were secluded from all Negotiations with foreign courts and almost from all intercourse with foreign Nations. Having never been much taxed, nor for any length of time, they had no funds, whereon to ground public credit. Those who know the difficulty which old established nations experience in their attempts to introduce new arrangements either in government, police or finance, will readily conceive what we have had to encounter; more especially when it is considered, that the ancient governments being dissolved, the people were thrown into a state of nature, that property being equally divided and the feudal system unknown in this country, there were no individuals to whom the people were accustomed to look up and who could influence their conduct or Opinions. And even when new governments were adopted, the ideas of liberty which prevailed threw the whole power into the hands of the people And the rotation which took place in the legislatures and executives of the several states afforded little Opportunity of acquiring National sentiments. Notwithstanding all this we have made considerable progress in the short period of eight years; the time elapsed since we became a Nation; And I am happy to think that the people every day become more and more impressed with the necessity of honorably paying our debts, supporting public credit and establishing a national character. And though Rhode island still holds out and refuses her assent to the impost of 5 per cent, yet as all the other states have agreed to the measure I have strong hopes that she may be induced to come into it, or that some means will be devised to overcome the obstacle which her refusal throws in the way. In like manner I am persuaded the

people of these states will quickly find it to be their interest as well as of absolute necessity to be faithful in the Observance of treaties and to avoid internal contentions and divisions.
There is no doubt but Britain will watch for advantages, if not to recover what she has lost, at least to be revenged for what she has suffered; and that every thing will be attempted and every artifice used, which Malice can suggest, to break our Connection with France and to sow dissensions among the states. The easy access which foreigners have to these states and the ready reception they meet with afford favourable opportunities of putting their arts in practice. And it is worthy of Observation, that it is strangers lately come among us, whom we know nothing of, joined with Men, who, to say the least of them, were lukewarm in our cause and of doubtful Characters, who are now most active in sowing jealousies of France, from an affected regard for our liberty and a zeal to preserve this country from foreign influence. I think it therefore highly necessary both for France and America to be on their guard and not suffer themselves to be duped by the arts of their common enemy.
The atrocious and unprovoked outrage lately committed in this city by one Longchamps a vagabond frenchman seems to carry strong marks of a premeditated design to embroil us with France: And what makes this still more probable is the palliating

account given of this affair in a paper newly set up here, as if for the purpose, entitled “Courier de l’Amerique,” and which is conducted by Boinod and Gaillard, two strangers, who came to this place last fall about the same time as Longchamps. The complexion of this paper evidences a marked inveteracy against France and a strong desire to excite fears and jealousies or at least to give an unfavourable impression of her: I am glad to find that the zeal of the Authors has hurried them into so palpable a manifestation of their design and that suspicions are already raised which I trust will guard against the influence of the poison they mean to convey.
I send you the Courier de l’Amerique as far as published and some other papers of the day. I also enclose the copies of some originals, which will explain the circumstances of the outrage committed by Longchamps and the Measures taken by Government in Consequence thereof. I must inform you that the judges have not yet given an Answer to the last letter of the President. The question “Whether Longchamps can be legally delivered up by the Council according to the claim made by the late Minister of France” was publickly argued by lawyers before the Judges, who still have it under advisement. In the mean

while Longchamps is confined in prison and the matter is laid before the legislature, who have now under consideration a bill, which I have no doubt they will pass for effectually securing the rights and immunities of public Ministers and punishing the violators of them.—
It may not be amiss to acquaint you that from his own shewing it appears that Longchamps had been an Officer in the french service; that in 1775 he came to America and went to our camp then before Boston, where he was cordially received; that after being in our camp and about head quarters for some weeks he took the advantage of a pass given for the purpose of going into the country, to slip into Boston, which we were beseiging; that he wanted permission of genl Gage to come again into our camp; But for some reason that does not appear it was not granted; That in our camp he passed by the name of Longchamps and in Boston by that of Blutiere. In short from many circumstances there is reason to suspect that at that time he either was or wished to be employed as a spy of the british general. Whether his late crime is the effect of sudden passion

or the result of some premeditated design may possibly in time be manifested. There is a circumstance in the Conduct of Longchamps not mentioned in any of the papers, which it may not be improper to inform you of. On the 17 he committed the first insult. On the 18 he went to a justice of the peace and took an Oath of allegiance to the state, after which he perpetrated the outrage of the 19th. His views in taking the oath have been variously interpreted, some imagining that he meant thereby to secure himself from the french laws and from the power and resentment of the Consul; others that his design was by becoming a citizen to involve the state in his crime and interest the populace in his favour. But whatever might have been his views, even the lawyers who undertook his defence laid little stress upon it in their pleadings And the Bench seemed to be decidedly of opinion that the oath he had taken was of no effect and that he was only to be considered in the light of an alien stranger.
The Commissions which Mr Jefferson carried with him and which I hope you have received befor this will not only inform you of the purpose of Congress respecting your request of recal, but enable you to satisfy the Danish Minister and to proceed on commercial treaties with Great Britain and other powers. I wish I were able to give you any pleasing expectations with respect to some employment for your secretary W. T. F, against whose conduct or abilities while in public service I have never heard the least Objection. On the contrary I have always heard them well spoken of. But to me it appears that it will be injuring your grandson to delay making some other provision for him in hopes of an employment from Congress and of this I am persuaded you are already convinced by the Appointment of Col Humphreys. And yet I have seen such changes in the conduct of public affairs occasioned by the change of men entrusted with the direction of them, that there is always room left for hope. But he who has other means of support is less affected by a disappointment in meeting with public employ and if his Country stands in need of his services and calls upon him to fill any office, he seems to confer rather than to receive an obligation by accepting it.—
I have taken some steps but they have hitherto been fruitless to find out Philip Hearn. Upon Enquiry I learn that capt. Holland came to this Country in 1775 and was employed as adjutant

to a regiment; that in 1776 he was promoted to the rank of a captain in the Delaware and was killed in the battle of German-town in 1777; that he had married a daughter of Parson Ross of the Delaware state by whom he left issue and that his widow & children enjoy a pension from the Assembly of that state agreeably to a recommendation of Congress.
I need not mention with what marks of cordiality and Affection the Marquis de la Fayette, who came to this place last Monday, was received by all ranks of people. His stay was but short as he was anxious to see general Washington. He left town this Morning and expects to return in three or four Weeks.
Mr Laurens is arrived at New york, but not yet come forward.
I intended to have troubled Mr Jefferson with a line by this Opportunity, but my letter to you has insensibly become so long, that I shall not have time. You will please to make my respectful compliments to him and Mr Adams. I thank you for the notice you have taken of Mr Isaac Norris. From what I hear I am afraid he is too fond of the company of “Moines crasseux.” Is there no way of reclaiming the son of our common and worthy friend?
With sincere affection and esteem I am Dear Sir Your old and constant friend

Chas Thomson


P.S Pray what is the nature of this new discovery called Animal Magnitism of which we have such strange Accounts? Is it a real

arcanum of nature lately discovered? is the old magic revived? or is it quackery and a sporting with the imagination?

Honble B Franklin


